UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1492



NATIONAL SATELLITE SPORTS, INCORPORATED,

                                               Plaintiff - Appellee,

          versus


MARK A. SMOOT,


                                            Defendant - Appellant,


          and

LTC, LLC, t/a Red Door Lounge,

                                                           Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey, II, Senior District
Judge. (CA-02-2616-AH)


Submitted:   October 29, 2003          Decided:     February 18, 2004


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark A. Smoot, Appellant Pro Se. Aron Uri Raskas, KRAMON & GRAHAM,
Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Mark A. Smoot seeks to appeal the district court’s entry

of   default   judgment.     We   dismiss   the    appeal   for   lack   of

jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).             This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 267 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

January 15, 2003.*    The Appellant’s notice of appeal was filed on

April 17, 2003.      Because the Appellant failed to file a timely

notice of appeal, seek an extension of the appeal period, or seek

a reopening of the appeal period, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED



     *
      The notice of appeal designates an order entered on March 14,
2003, but there is no such order in the record.

                                  - 3 -